DREYFUS MIDCAP INDEX FUND, INC. SHAREHOLDER SERVICES PLAN Introduction: It has been proposed that the above-captioned investment company (the "Fund") adopt a Shareholder Services Plan under which the Fund would pay the Fund's distributor (the "Distributor") for providing services to shareholders of each class of Fund shares set forth on Exhibit A hereto, as such Exhibit may be revised from time to time (each, a "Class"). The Distributor would be permitted to pay certain financial institutions, securities dealers and other industry professionals (collectively, "Service Agents") in respect of services the Service Agents provide to their clients who are shareholders of the Class. The Plan is not to be adopted pursuant to Rule12b-1 under the Investment Company Act of 1940, as amended (the "Act"), and the fee payable under the Plan is not to be for distribution related services. The Fund's Board, in considering whether the Fund should implement a written plan, has requested and evaluated such information as it deemed necessary to an informed determination as to whether a written plan should be implemented and has considered such pertinent factors as it deemed necessary to form the basis for a decision to use Fund assets attributable to each Class for such purposes. In voting to approve the implementation of such a plan, the Board has concluded, in the exercise of its reasonable business judgment and in light of applicable fiduciary duties, that there is a reasonable likelihood that the plan set forth below will benefit the Fund and shareholders of each Class. The Plan: The material aspects of this Plan are as follows: 1.
